Order entered May 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00255-CV

                                DRUCILLA BAIN, Appellant

                                               V.

            CAPITAL SENIOR LIVING CORPORATION, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01332-B

                                           ORDER
       We GRANT appellant’s May 9, 2014 unopposed motion for an additional extension of

time to file brief and ORDER the brief be filed no later than June 18, 2014. Appellant is

cautioned that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE